Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 29, 2021. Claims 1-11, 13-14, 16, 19, 21-24 and 26 are currently pending. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14,16,19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "the one or more processors" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 16,19 and 23-24 directly depend from claim 14 and are also rejected to for the reasons stated above regarding claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2,5, 9-11, 13-14, 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0217117 to Hershey (Hershey) (previously cited) in view of US 2010/0280417 to Skelton et al. (Skelton).  
In reference to at least claims 1 and 13
Hershey teaches a system and method for delivering modulated sub-threshold therapy to a patient which discloses a system for providing electrical stimulation to biological tissue to treat one or more medical conditions (e.g. 14, Figs. 1-3) comprising: one or more leads configured to be positioned in contact with or proximate to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 12, Figs. 1-3 placed proximate one or more peripheral nerves, Fig. 2); an implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable pulse generator, 14, Figs. 1-3); a power source configured to operatively connect and supply power to the implantable pulse generator (e.g. power source, paragraph [0040], [0050], [0056]); and one or more processors configured to generate a stimulation waveform (e.g. controller/processor 48, Fig. 3), wherein the stimulation waveform comprises a series of rectangular stimulation pulses that vary in pulse width over time (e.g. pulses varied over time, Figs. 7a-c, avoiding neurological accommodation, paragraph [0067]); and cause the implantable pulse generator to deliver the electrical stimulation via the stimulation waveform (e.g. delivery of the waveform, para. [0012], [0045]-[0047]). Hershey does not explicitly teach a motion sensor positioned proximate to a body of a patient and configured to generate a patient signal and the one or more processors configured to receive the patient signal from the motion sensor and identify variations in the patient signal that correspond to one or more forces to which the body is exposed and generate the stimulation signal by tuning a stimulation waveform according to the variations in the patient signal. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Hershey with the teaching of Skelton to include a motion sensor such as accelerometers positioned proximate to a body of a patient and configured to generate a patient signal and identify variations in the patient signal such as changes in the DC and AC components that correspond to one or more forces to which the body is exposed and generate the stimulation signal by tuning a stimulation waveform according to the variations in the patient signal in order to yield the predictable result of tailoring the stimulation to the patient’s sensed posture and/or activity level to maintain therapeutic efficacy across multiple posture states and/or activity levels for alleviating the patient’s symptoms. 
In reference to at least claim 2
Hershey modified by Skelton renders obvious a device according to claim 1. Hershey further discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular pulses increases over the time (e.g. pulses varied over time including increasing parameter values, Figs. 7a-c).
In reference to at least claim 5
Hershey modified by Skelton renders obvious a device according to claim 1. Hershey further discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases over the time (e.g. pulses varied over time including decreasing parameter values, Figs. 7a-c).
In reference to at least claim 9

In reference to at least claim 10
Hershey modified by Skelton renders obvious a device according to claim 9. Hershey further discloses wherein a pattern of the second series of rectangular stimulation pulses matches a pattern of the first series of rectangular stimulation pulses (e.g. repeating series of pulses delivered over time, Figs. 7a-7c). 
In reference to at least claim 11
Hershey modified by Skelton renders obvious a device according to claim 1. Hershey further discloses wherein a pattern of the second series of rectangular stimulation pulses comprises an inverted pattern of a pattern of the first series of rectangular stimulation pulses (e.g. pulses varied over time, Figs. 7a-c, modulation delivered between monophasic including a series of pulses that are all positive or all negative, paragraph [0054]).
In reference to at least claim 14
Hershey teaches a system and method for delivering modulated sub-threshold therapy to a patient which discloses a method for providing electrical stimulation to biological tissue to treat medical conditions (e.g. 14, Figs. 1-3), the method comprising: generating a stimulation waveform (e.g. controller/processor 48, Fig. 3), wherein the stimulation waveform comprises a series of rectangular stimulation pulses that vary in pulse width over time (e.g. pulses varied over time, Figs. 7a-c, avoiding neurological accommodation, paragraph [0067]); and causing the implantable pulse generator to deliver the electrical stimulation (e.g. delivery of the waveform, para. [0012], [0045]-[0047]) to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 12, Figs. 1-3 placed proximate one or more peripheral nerves, Fig. 2); wherein to 
Skelton, within the same field of endeavor of providing therapeutic stimulation, teaches a therapy system including multiple posture sensor which discloses one or more leads (e.g. 16A, 16B, Figs. 1A,13A) configured to be positioned in contact with or proximate to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 16A,16B, Figs. 1A, 13A may be placed for deep brain stimulation, peripheral nerve stimulation, cortical stimulation, para. [0049]); an implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable stimulator, 84, within IMD 14, Figs. 1A,4, 13A); a power source configured to operatively connect and supply power to the implantable pulse generator (e.g. power source 90, Fig. 4 provides power to the components of the IMD including generator 84, Fig. 4, para. [0101], [0137]); and one or more processors configured to generate a stimulation waveform (e.g. controller/processor 80, Fig. 4). Skelton discloses the use of a motion sensor positioned proximate to a body of a patient and configured to generate a patient signal (e.g. accelerometers “motion sensors” 15, 17, Figs. 1A, 13A, used to determine patient posture and/or activity level to aid in changing stimulation therapy, para. [0054],[0114], [0120]; may be placed internal or external to the body Figs. 1A, 13A para. [0040], [0113], [0229]) and the one or more processors configured to receive the patient signal from the motion sensor and identify variations in the patient signal that correspond to one or more forces to which the body is exposed (e.g. used to determine patient posture and/or activity level to aid in changing stimulation therapy, para. [0006], [0054],[0114], [0120]; both DC 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Hershey with the teachings of Skelton to include a motion sensor such as accelerometers positioned proximate to a body of a patient and configured to generate a patient signal and identify variations in the patient signal such as changes in the DC and AC components that correspond to one or more forces to which the body is exposed and generate the stimulation signal by tuning a stimulation waveform according to the variations in the patient signal in order to yield the predictable result of tailoring the stimulation to the patient’s sensed posture and/or activity level to maintain therapeutic efficacy across multiple posture states and/or activity levels for alleviating the patient’s symptoms. 
In reference to at least claim 21
Hershey modified by Skelton renders obvious a device according to claim 1. Hershey further discloses wherein an inter-pulse frequency of the series of rectangular pulses varies over the time (e.g. pulses varied over time including inter-pulse frequency, Figs. 7a-c).
In reference to at least claim 23
Hershey modified by Skelton renders obvious a method according to claim 14. Hershey further discloses wherein an inter-pulse frequency of the series of rectangular pulses varies over the time (e.g. pulses varied over time including inter-pulse frequency, Figs. 7a-c).
In reference to at least claim 22
Hershey modified by Skelton renders obvious a device according to claim 1. Hershey further discloses wherein an amplitude of the series of rectangular pulses varies over the time (e.g. pulses varied over time including amplitude frequency, Figs. 7a-c).
In reference to at least claim 24
Hershey modified by Skelton renders obvious a method according to claim 14. Hershey further discloses wherein an amplitude of the series of rectangular pulses varies over the time (e.g. pulses varied over time including amplitude frequency, Figs. 7a-c).
In reference to at least claim 26
Hershey modified by Skelton renders obvious a system according to claim 9. Skelton further discloses the motion sensor is an accelerometer (e.g. accelerometers “motion sensors” 15, 17, Figs. 1A, 13A, used to determine patient posture and/or activity level to aid in changing stimulation therapy, para. [0054],[0114], [0120]), wherein the stimulation waveform is characterized by a base frequency, amplitude, and pulse width, wherein tuning the stimulation waveform comprises modulating at least one of the base frequency, amplitude, or pulse width based on the variations in the patient signal (e.g. adjust therapy based on sensed activity level and/or posture in order to provide appropriate stimulation efficacy, para. [0032]-[0034], [0054], [0072], [0113]-[0115]; adjust therapy based on one or both of patient posture or activity level [0122], [0125], [0206]; adjust therapy by modifying value for one or more therapy parameters including stimulation amplitude value, pulse width, pulse rate and/or one more other parameters, para. [0058], [0073], 0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to . 

Claims 1-10,13-14,16,19, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0289667 to Wacnick et al. (Wacnick) (previously cited) in view of US 2010/0280417 to Skelton et al. (Skelton).  
In reference to at least claim 1
Wacnick teaches revamping parameter values for electrical stimulation therapy which discloses a system for providing electrical stimulation to biological tissue to treat one or more medical conditions (e.g. system 10/24, Fig.1-2) comprising: one or more leads configured to be positioned in contact with or proximate to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 16/18A, Figs. 1-2 placed proximate one or more occipital or peripheral nerves, Figs. 1-2, paragraphs [0011], [0033],[0038], [0067], [0072]); an implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable pulse generator, 14, Figs. 1-3); a power source configured to operatively connect and supply power to the implantable pulse generator (e.g. power source 38, Fig. 3); and one or more processors (e.g. processor 30, Fig. 3) configured to generate a stimulation waveform, wherein the stimulation waveform comprises a series of rectangular stimulation pulses that vary in pulse width over time (e.g. pulses varied over time, parameter values varied over time including pulse width, Figs. 7B-7C, paragraphs [0004], [0047], [0084]) and to cause the implantable pulse generator to deliver the electrical stimulation (e.g. processor 30, Fig. 3). Wacnick discloses changing a stimulation parameter value in response to a detected physiological change in the patient (e.g. detect physiological change, paragraph 
Skelton, within the same field of endeavor of providing therapeutic stimulation, teaches a therapy system including multiple posture sensor which discloses one or more leads (e.g. 16A, 16B, Figs. 1A,13A) configured to be positioned in contact with or proximate to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 16A,16B, Figs. 1A, 13A may be placed for deep brain stimulation, peripheral nerve stimulation, cortical stimulation, para. [0049]); an implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable stimulator, 84, within IMD 14, Figs. 1A,4, 13A); a power source configured to operatively connect and supply power to the implantable pulse generator (e.g. power source 90, Fig. 4 provides power to the components of the IMD including generator 84, Fig. 4, para. [0101], [0137]); and one or more processors configured to generate a stimulation waveform (e.g. controller/processor 80, Fig. 4). Skelton discloses the use of a motion sensor positioned proximate to a body of a patient and configured to generate a patient signal (e.g. accelerometers “motion sensors” 15, 17, Figs. 1A, 13A, used to determine patient posture and/or activity level to aid in changing stimulation therapy, para. [0054],[0114], [0120]; may be placed internal or external to the body Figs. 1A, 13A para. [0040], [0113], [0229]) and the one or more processors configured to receive the patient signal from the motion sensor and identify variations in the patient signal that correspond to one or more forces to which the body is exposed (e.g. used to determine patient posture and/or activity level to aid in changing stimulation therapy, para. [0006], [0054],[0114], [0120]; both DC and AC components utilized including AC component used to derive a value of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Wacnick with the teachings of Skelton to include a motion sensor such as accelerometers positioned proximate to a body of a patient and configured to generate a patient signal and identify variations in the patient signal such as changes in the DC and AC components that correspond to one or more forces to which the body is exposed and generate the stimulation signal by tuning a stimulation waveform according to the variations in the patient signal in order to yield the predictable result of tailoring the stimulation to the patient’s sensed posture and/or activity level to maintain therapeutic efficacy across multiple posture states and/or activity levels for alleviating the patient’s symptoms. 
In reference to at least claim 2
Wacnick modified by Skelton renders obvious a system according to claim 1. Wacnick further discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or a pulse width of the series of rectangular pulses increases over the time (e.g. pulses varied over time, parameter value varied over time including increases, Figs. 7B-7C, paragraphs [0004], [0047], [0084]).
In reference to at least claim 3
Wacnick modified by Skelton teaches a system according to claim 2. Wacnick further discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses increases linearly over the time (e.g. pulses varied over time, parameter value varied over time including increases, Figs. 7B-7C, paragraphs [0004], [0047], [0084], linear, non-linear, saw-tooth, exponential, logarithmic, polynomial, step-wise or any combination thereof, paragraph [0096], [0102], [0124], [0133]).
In reference to at least claim 4
Wacnick modified by Skelton renders obvious a system according to claim 2. Wacnick further discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses increases exponentially over the time (e.g. pulses varied over time, parameter value varied over time, Figs. 7B-7C, paragraphs [0004], [0047], [0084], linear, non-linear, saw-tooth, exponential, logarithmic, polynomial, step-wise or any combination thereof, paragraph [0096], [0102], [0124], [0133]).
In reference to at least claim 5
Wacnick modified by Skelton renders obvious a system according to claim 1. Wacnick further discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases over the time (e.g. parameter value varied over time including increases and decreases, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 6
Wacnick modified by Skelton renders obvious a system according to claim 5. Wacnick further discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases linearly over the time (e.g. parameter value varied over time including increases and decreases, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113], linear, non-linear, saw-tooth, 
In reference to at least claim 7
Wacnick modified by Skelton renders obvious a system according to claim 5. Wacnick further discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases exponentially over the time (e.g. parameter value varied over time including increases and decreases, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113], linear, non-linear, saw-tooth, exponential, logarithmic, polynomial, step-wise or any combination thereof, paragraph [0096], [0102], [0124], [0133]).
In reference to at least claim 8
Wacnick modified by Skelton renders obvious a system according to claim 1. Wacnick further discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular stimulation pulses increases over the time (e.g. parameter value varied over time including increases and decreases to multiple parameters at the same time such as decreasing the pulse width while increasing the pulse amplitude or vice versa, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]), and wherein a different one of the at least one at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases over the time (e.g. parameter value varied over time including increases and decreases to multiple parameters at the same time such as decreasing the pulse width while increasing the pulse amplitude or vice versa, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]). 
In reference to at least claim 9
Wacnick modified by Skelton renders obvious a system according to claim 1. Wacnick further discloses wherein the series of rectangular stimulation pulses is a first series of rectangular stimulation pulses over the first time period, and wherein the stimulation waveform comprises a second series of rectangular 
In reference to at least claim 10
Wacnick modified by Skelton renders obvious a system according to claim 9. Wacnick further discloses wherein a pattern of the second series of rectangular stimulation pulses matches a pattern of the first series of rectangular stimulation pulses (e.g. series of pulses delivered over time, repeating on an alternating basis over a series of pulses, paragraph [0051]).
In reference to at least claim 13
Wacnick modified by Skelton renders obvious a system according to claim 1. Wacnick further discloses wherein the one or more processors is further configured to further tune the stimulation waveform based at least in part on at least one of user input, a time of day, a user activity level, a physiological parameter, or a predetermined pattern (e.g. input that commands the IMD, paragraph [0031], [0041], [0063], [0084], [0086], [0091], detect postures or other activity of the patient, paragraph [0087], [0152], detect physiological change, paragraph [0115], [0157], [0162]).
In reference to at least claim 14
Wacnick teaches revamping parameter values for electrical stimulation therapy which discloses a method for providing electrical stimulation to biological tissue to treat medical conditions, the method comprising: selecting, generating a stimulation waveform, the stimulation waveform comprises a series of rectangular pulses (e.g. plurality of programs that includes a parameter set, paragraph [0076], [0090], series of pulses delivered over time, paragraph [0051], pulses may be rectangular, square, triangular, trapezoidal…, paragraph [0082]), and wherein pulse width of the series of the rectangular pulses varies over time (e.g. pulses varied over time, parameter values varied over time including pulse width, Figs. 7B-7C, paragraphs [0004], [0047], [0084]); and causing an implantable pulse generator to deliver the electrical stimulation to biological tissue that is proximate one or more occipital nerves (e.g. neuromodulation leads 
Skelton, within the same field of endeavor of providing therapeutic stimulation, teaches a therapy system including multiple posture sensor which discloses one or more leads (e.g. 16A, 16B, Figs. 1A,13A) configured to be positioned in contact with or proximate to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 16A,16B, Figs. 1A, 13A may be placed for deep brain stimulation, peripheral nerve stimulation, cortical stimulation, para. [0049]); an implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable stimulator, 84, within IMD 14, Figs. 1A,4, 13A); a power source configured to operatively connect and supply power to the implantable pulse generator (e.g. power source 90, Fig. 4 provides power to the components of the IMD including generator 84, Fig. 4, para. [0101], [0137]); and one or more processors configured to generate a stimulation waveform (e.g. controller/processor 80, Fig. 4). Skelton discloses the use of a motion sensor positioned proximate to a body of a patient and configured to generate a patient signal (e.g. accelerometers “motion sensors” 15, 17, Figs. 1A, 13A, used to determine patient posture and/or activity level to aid in changing stimulation 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Wacnick with the teachings of Skelton to include a motion sensor such as accelerometers positioned proximate to a body of a patient and configured to generate a patient signal and identify variations in the patient signal such as changes in the DC and AC components that correspond to one or more forces to which the body is exposed and generate the stimulation signal by tuning a stimulation waveform according to the variations in the patient signal in order to yield the predictable result of tailoring the stimulation to the patient’s sensed 
In reference to at least claim 16
Wacnick modified by Skelton renders obvious a method according to claim 14. Wacnick further discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular pulses increases over time, and wherein a different one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular pulses decreases over the time (e.g. parameter value varied over time including increases and decreases to multiple parameters at the same time such as decreasing the pulse width while increasing the pulse amplitude or vice versa, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 19
Wacnick modified by Skelton renders obvious a method according to claim 14. Wacnick further discloses wherein the stimulation waveform comprises one or more relaxation pauses between at least some of the series of pulses (e.g. parameter value varied over time with pauses between the pulses delivered, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 22
Wacnick modified by Skelton renders obvious a system according to claim 1. Wacnick further discloses wherein an amplitude of the series of rectangular pulses varies over the time (e.g. parameter value varied over time including an amplitude being varied over time, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 24
Wacnick modified by Skelton renders obvious a system according to claim 1. Wacnick further discloses wherein an amplitude of the series of rectangular pulses varies over the time (e.g. parameter value varied over time including an amplitude being varied over time, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 26
Wacnick modified by Skelton renders obvious a system according to claim 9. Skelton further discloses the motion sensor is an accelerometer (e.g. accelerometers “motion sensors” 15, 17, Figs. 1A, 13A, used to determine patient posture and/or activity level to aid in changing stimulation therapy, para. [0054],[0114], [0120]), wherein the stimulation waveform is characterized by a base frequency, amplitude, and pulse width, wherein tuning the stimulation waveform comprises modulating at least one of the base frequency, amplitude, or pulse width based on the variations in the patient signal (e.g. adjust therapy based on sensed activity level and/or posture in order to provide appropriate stimulation efficacy, para. [0032]-[0034], [0054], [0072], [0113]-[0115]; adjust therapy based on one or both of patient posture or activity level [0122], [0125], [0206]; adjust therapy by modifying value for one or more therapy parameters including stimulation amplitude value, pulse width, pulse rate and/or one more other parameters, para. [0058], [0073], 0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Wacnick with the teaching of Skelton to include a motion sensor such as accelerometers positioned proximate to a body of a patient and modulating at least one of the base frequency, amplitude, or pulse width based on the variations in the patient signal in order to yield the predictable result of tailoring the stimulation to the patient’s sensed posture and/or activity level to maintain therapeutic efficacy across multiple posture states and/or activity levels for alleviating the patient’s symptoms. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection that includes additional reference to Skelton does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0281381 to Gerber which teaches multi-location posture sensing which discloses the use of a motion sensor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JG/Examiner, Art Unit 3792     

/REX R HOLMES/Primary Examiner, Art Unit 3792